Name: Commission Regulation (EEC) No 146/82 of 20 January 1982 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 984/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 1 . 82 Official Journal of the European Communities No L 17/25 COMMISSION REGULATION (EEC) No 146/82 of 20 January 1982 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 984/81 Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 984/81 (2), as last amended by Regulation (EEC) No 2717/81 (3), fixes certain selling prices of beef and veal taken over by the intervention agencies before 1 July 1981 ; whereas the situation regarding these stocks is such that this date should be replaced by 1 September 1981 ; In Article 1 (3) of Regulation (EEC) No 984/81 , the date '1 July 1981 ' is hereby replaced by '1 September 1981 '. Article 2 This Regulation shall enter into force on 1 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 99, 10 . 4. 1981 , p . 34. O OJ No L 265, 19 . 9 . 1981 , p . 9 .